t c memo united_states tax_court angel m rivera and ann m rivera petitioners v commissioner of internal revenue respondent docket no filed date angel m rivera and ann m rivera pro_se peter n scharff and gerard mackey for respondent memorandum opinion colvin judge respondent determined the following deficiencies with respect to petitioners’ federal_income_tax for taxable years and dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the deficiency determined for taxable_year is not in dispute in this case we have rounded monetary amounts to the nearest dollar unless otherwise continued the sole issue for decision is whether tax overpayments petitioners received in and from refunds of new york income_tax are taxable_income we hold that they are the parties submitted this case under rule the facts have been fully stipulated and are so found background petitioners resided in newburgh new york when they filed the petition in this case on date newburgh metals inc newburgh metals was incorporated in new york and elected to be an s_corporation under new york law effective date newburgh metals was a certified empire zone business under the new york empire zone program ez program during taxable years and newburgh metals qualified as a new business under the ez program petitioner ann m rivera owned of the shares of newburgh metals during taxable_year beginning on date petitioner angel m rivera owned of the shares of newburgh metals continued indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure references to new york are to the state of new york on its form ct-3-s new york s_corporation franchise tax_return newburgh metals claimed an empire zone wage tax_credit ez wage credit of dollar_figure and an empire zone investment_tax_credit ez investment_credit of dollar_figure as the sole shareholder of newburgh metals in petitioner ann m rivera was eligible to claim any ez wage credits and ez investment credits against petitioners’ new york income_tax accordingly for petitioners claimed an ez wage credit of dollar_figure and an ez investment_credit of dollar_figure on form it-201 new york resident income_tax return because newburgh metals qualified as a new business under new york law petitioners were also eligible to receive of the excess_credit as an overpayment of new york income_tax to be refunded after application of the tax_credits petitioners did not report any new york income_tax_liability for petitioners claimed a refund of a new york income_tax overpayment of dollar_figure of which dollar_figure was attributable to the ez wage credit and dollar_figure was attributable to the ez investment_credit petitioners received their refund in petitioners did not report any portion of their new york income_tax refund attributable to the ez wage credit and the ez investment_credit on their form_1040 u s individual_income_tax_return petitioners repeated this process for taxable_year sec_2010 and sec_2011 beginning on date petitioner angel m rivera became the sole shareholder of newburgh metals thus petitioners continued to be eligible to claim any ez wage credits and ez investment credits against their new york income_tax_liability for petitioners claimed a refund of dollar_figure attributable to the ez wage credit and a dollar_figure refund attributable to the ez investment_credit petitioners received these amounts in but did not report them as gross_income on their form_1040 for petitioners claimed a dollar_figure refund attributable to the ez wage credit and a dollar_figure refund attributable to the ez investment_credit petitioners received these amounts in but did not report them as gross_income on their form_1040 on date respondent issued a notice_of_deficiency to petitioners for taxable years and respondent determined that the refunded ez wage credits and ez investment credits petitioners received in and were includible in their gross_income discussion petitioners qualified for the ez wage credit and the ez investment_credit for taxable years and and were eligible to claim refunds as the sole shareholders of a new business under new york law see n y tax law secs a j k mckinney see also 144_tc_123 elbaz v commissioner tcmemo_2015_ discussing eligibility requirements and refunds of ez wage and investment credits sec_61 defines gross_income as all income from whatever source derived payments that are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion are taxable_income unless an exclusion applies 348_us_426 in maines v commissioner t c pincite and elbaz v commissioner at we held that portions of the excess ez investment and wage credits that are refunded are taxable_income for the year in which the taxpayers receive the payments the facts in maines are identical in all material respects to those in the present case the taxpayers in maines were partners and shareholders in an llc and an s_corporation that qualified for the ez investment_credit and the ez wage credit maines v commissioner t c pincite the taxpayers in maines did not pay new york income_tax and received large refund payments from new york which were partially attributable to the ez investment_credit and the ez wage credit id pincite we held that the excess portion of an ez investment_credit or an ez wage credit that may be refunded is an accession to wealth and must be included in a taxpayer’s federal gross_income under sec_61 for the year in which the taxpayer receives the payment or is entitled to receive the payment id pincite petitioners’ arguments that the ez investment credits and the ez wage credits are not taxable_income are without merit in the light of our holding in maines petitioners’ contention that maines may not be cited as precedent because the case is not final is also without merit consistent with our holdings in maines and elbaz we hold that the refunded portions of the excess ez wage credits and the ez investment credits petitioners received in and are taxable_income decision will be entered for respondent
